Citation Nr: 1236634	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea, as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to August 1958, and from March 1959 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2011, the Veteran testified in a videoconference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In February 2012, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding whether the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus.  A May 2012 VHA opinion, including a July 2012 addendum, was received by the Board.  The Board subsequently issued a copy of this opinion to the Veteran.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to his service-connected type II diabetes mellitus.






CONCLUSION OF LAW

The criteria for service connection for sleep apnea, as secondary to service-connected type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The evidence does not show, nor has the Veteran ever alleged, that his sleep apnea was incurred during active military service.  Instead, the Veteran contends that service connection is warranted for his sleep apnea because it is related to his service-connected type II diabetes mellitus.

Service treatment records are absent for any complaint of, or treatment for, sleep apnea or sleep difficulties.  The Veteran was diagnosed with type II diabetes mellitus in 1984 and he was first diagnosed with obstructive sleep apnea in 2005.  

The Veteran's treating physician, Dr. "C.M.," submitted a letter regarding the Veteran's sleep apnea in August 2009.  Citing various studies and research, she indicated that men with diabetes had an increased risk of developing sleep apnea, sleep apnea worsens diabetes by reducing control and the body's response to insulin, sleep disturbances may be due to obesity or obesity related sleep disorders like sleep apnea, sleep apnea treatment improved insulin resistance, and patients with obstructive sleep apnea are at increased risk of development diabetes mellitus, independent of other risk factors.  Based on the above, Dr. C.M. opined:

In my professional opinion, the association between the development of diabetes and sleep apnea is real, however, there is still some question regarding how this occurs.  It is expected that there is some development of insulin resistance in patients with sleep apnea, and in [the Veteran's] condition, it is almost certain that he developed obstructive sleep apnea as a result of his years of diabetes.

Later in August 2009, another physician, Dr. "J.P.," also submitted a letter addressing the Veteran's sleep apnea etiology.  He noted the Veteran's treatment for sleep apnea and diagnosis of diabetes mellitus in 1984.  Dr. J.P. stated:

Studie[s] have concluded that there is a correlation between sleep apnea and metabolic disorders (for a review see Vgontza, Bixler & Chrousos, 2005).  This review provided support for the bi-directional association between sleep apnea and insulin resistance, primarily in obese patients.  Vixceral obesity/insulin resistance may be the principle factor leading to sleep apnea, which, in turn, may accelerate metabolic abnormalities.

It is my medical opinion that [the Veteran's] sleep apnea condition has been aggravated by his diabetic condition.

The Veteran underwent a VA examination in February 2011.  The examiner opined that the Veteran's sleep apnea is less likely as not (less than 50/50 probability) caused by or a result of diabetes.  Importantly, this language does not encompass the issue of aggravation and whether the Veteran's service-connected diabetes mellitus increased the severity of his sleep apnea.  

Moreover, while the examiner, a registered nurse, ultimately provided a negative nexus opinion regarding the Veteran's sleep apnea, he also indicated that "some checking of the research literature says there might be some connection with obstructive sleep apnea."  Regardless, the examiner noted another study which suggested to the examiner that the Veteran's sleep apnea is not secondary to his diabetes.  However, the examiner himself admitted that the study could be criticized and concluded, "the research studies used small samples and perhaps did not exam people with central sleep apnea, but that is what we have at this point in time as far [as] information on which to draw a conclusion.  To this examiner this then leaves the question of what the etiology of this veteran's sleep apnea."

As noted above, the Board requested a VHA opinion regarding whether the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus.  A May 2012 VHA opinion, including a July 2012 addendum, was submitted by a pulmonologist.  Citing to medical literature, the VHA expert offered the following:

The presence of diabetes mellitus in this patient predates the diagnosis of mild to moderate obstructive sleep apnea.  Sleep apnea and diabetes mellitus are likely to present in the same individual, but there is no data to suggest causality.  It is not likely that the diabetes mellitus led to the development of sleep apnea based on my review of the literature.  Certainly management of the sleep apnea will help with management of glucose control.

In his July 2012 addendum, the VHA specialist stated, "I am not aware of data that suggests causation or aggravation of diabetes mellitus as a result of obstructive sleep apnea."  Importantly, however, he did not opine as to whether there was aggravation of the Veteran's sleep apnea as a result of diabetes mellitus, and the issue of aggravation remained unaddressed.  It appears, in fact, that the specialist may have misunderstood the question, as the reverse causal relationship was described.

In this case, the record contains multiple medical opinions (two unfavorable and two favorable) which address whether the Veteran's current sleep apnea is secondary to his service-connected diabetes mellitus.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States Court of Appeals for Veterans Claims stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken all four opinions into consideration and finds the medical opinions of Drs. C.M. and J.P., taken together, to be more probative then that of the February 2011 VA examiner and VHA pulmonologist.

Critically, neither the February 2011 VA examiner nor the VHA pulmonologist adequately addressed the issue of aggravation and whether the Veteran's sleep apnea increased in severity due to his diabetes mellitus.  In contrast, collectively, the medical opinions of Dr. C.M. and Dr. J.P. established that the Veteran's sleep apnea not only developed as a result of his diabetes mellitus but it was also aggravated by this service-connected condition.  Each doctor provided rationales for their medical opinion, supported by their expert, personal examination of the Veteran's relevant medical history, medical literature, and their specialized knowledge and skill in analyzing the data.

As such, the Board finds that Drs. C.M. and J.P's medical opinions regarding the etiology of the Veteran's sleep apnea to be highly probative and clearly outweigh the incomplete opinions provided by the February 2011 VA examiner and the VHA expert.

For the reasons and bases set forth above, the Board finds that service connection for a sleep apnea, as secondary to service-connected type II diabetes mellitus, is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for service connection for a sleep apnea, as secondary to service-connected diabetes mellitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for sleep apnea, as secondary to service-connected type II diabetes mellitus is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


